Russell, J.
In order for this court to review the refusal of a judge of the superior court to sanction a petition for certiorari, the petition must . be incorporated in the bill of exceptions, or be verified as a part thereof by the trial judge; an unsanctioned petition can not be specified as a part of the record. Central Ry. Co. v. Whitehead, 105 Ga. 492 (30 S. E. 814), and cit.; Evans v. Bloodworth, 105 Ga. 835 (31 S. E. 778); Anthony v. State, 112 Ga. 751 (38 S. E. 79); Wood v. County of Tattnall, 115 Ga. 1000 (42 S. E. 403); Lenney v. Finley, 118 Ga. 719 (45 S. E. 593); Tompkins v. Newman, 120 Ga. 173 (47 S. E. 557); Clark v. Deal, 4 Ga. App. 326 (61 S. E. 295). Writ of error dismissed.